El Juez Presidente Señor Pons Núñez
emitió la opinión del Tribunal.
Voto del Juez Asociado Señor Andréu García sobre la segunda moción de reconsideración y solicitud para que se deje sin efecto la sentencia dictada.
La apelante Lydia Echevarría Rodríguez ha presentado una segunda moción de reconsideración en la que solicita que se deje sin efecto nuestra sentencia del pasado 25 de abril de 1991 por razón, entre otras, de que “no es propio que el Honorable Juez Andr[é]u García haya advenido a intervenir en la deliberación del presente caso”. Segunda moción de reconsideración y solicitud para que se deje sin efecto la sentencia dictada, pág. 2.
*754En Noriega Rodríguez v. Gobernador, 120 D.P.R. 267, 277 (1988), este Tribunal expuso la práctica que impera en este Foro respecto a la inhibición de sus miembros del modo siguiente:
Las normas de inhibición, tendentes a eliminar el potencial de prejuicio, arbitrariedad y a establecer las garantías de una decisión justa para las partes, imponen principios de conducta que van dirigidos a la conciencia judicial individual. En la gran mayoría de los casos en el seno de este Foro los Jueces han declarado su inhibición o su no intervención sua sponte sin mediar petición a los efectos. Siempre ha existido un total poder de apreciación individual sobre la procedencia de la inhibición formalmente solicitada, o las provistas por la Regla 3(e) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A. En ñn, tradicionalmente entre los miembros de este Tribunal siempre ha prevalecido el principio de que “[cjontra los estados de inhibición moral no puede imperar la regla de la necesidad”. Pizarro Ortega v. Tribunal Superior, 100 D.P.R. 774, 776 (1972); In re Andréu Ribas, 81 D.P.R. 90, 124 (1959); Santiago v. Superintendente de la Policía, 112 D.P.R. 205, 212 (1982); Colegio de Abogados de P.R. v. Schneider, 112 D.P.R. 540, 561 (1982).
Esta práctica está a tono con la mejor doctrina y precedentes. No vemos fundamentos que ameriten alterarla. For el contrario, razo-nes de peso también percibidas por la mayoría de los foros colegiados estatales de última instancia y el propio Tribunal Supremo federal, nos obligan hoy a reafirmarla. La decisión sobre la recusación de un Juez de este Tribunal es individual y no plenaria. Corresponde a él y su conciencia resolver cualquier planteamiento de esta índole. (Énfasis suplido y en el original.)
Después de haber examinado cuidadosamente la mencionada moción, no hemos encontrado razón jurídica, moral o de otra naturaleza que impida a este Magistrado intervenir en el presente recurso. Las alegaciones contenidas en la segunda moción de reconsideración no sólo resultan ser infundadas, sino que son meras especulaciones. No he intervenido en procedimiento alguno que estuviera vinculado, directa o indirectamente, con los proce-sos seguidos en contra de los apelantes y jamás he sido consultado por persona alguna sobre el particular.
No existe en este caso la más mínima apariencia de conflicto de parte de este Magistrado. Como señaló el Juez Presidente Señor Pons Núñez en Noriega Rodríguez v. Gobernador, 120 *755D.P.R. 417, 421 (1988), “[a]pariencia no es sinónimo de espejis-mo”. (Énfasis en el original.) Es curioso que la apelante y su representante legal hacen constar de entrada en su escrito “que el abogado de la señora apelante mantiene relaciones altamente cordiales con el Honorable Juez José Andréu García”, sin embargo, no es a esas sino a las supuestas relaciones “con las más altas figuras del gobierno” a las que atribuye un efecto pareializador en el ánimo de este Magistrado. Segunda moción de reconsideración y solicitud para que se deje sin efecto la sentencia dictada, págs. 1 y 2.
Debido a las razones antes expresadas, decido continuar participando en este recurso.
Opinión del Tribunal emitida por el
Juez Presidente Señor Pons Núñez.
(En reconsideración)
El 25 de abril de 1991 este Tribunal, mediante sentencia dictada al efecto, confirmó las convicciones emitidas por el Tribunal Superior de Puerto Rico, Sala de San Juan, en los casos El Pueblo de Puerto Rico v. Lydia Echevarría Rodríguez, Criminales Núms. G-85-2477, G-85-2479, G-85-2481 y G-85-2483, y El Pueblo de Puerto Rico v. David López Watts, Criminales Núms. G-85-2480, G-85-2482, G-85-2484 y G-85-2485.
La apelante Lydia Echevarría Rodríguez presentó el 2 de mayo de 1991 las mociones siguientes: Moción de reconsideración, Moción de señalamiento de la moción de reconsideración, Moción para la retención del mandato, Moción en solicitud de investiga-ción y Moción en solicitud de que se deje sin efecto la sentencia dictada. El 9 de mayo, y después de que el señor Procurador General (Procurador) presentara, a su vez, una Moción de Ré-plica, compareció nuevamente la apelante en contestación a la misma con una Segunda Moción de Reconsideración y Solicitud para que se Deje sin Efecto la Sentencia Dictada. El 15 de mayo *756de 1991 comparece la apelante en Tercera Moción de Reconsideración de Carácter Extraordinario y Urgente y Solici-tud de Señalamiento. Por último, el 10 de junio de 1991 la señora Echevarría Rodríguez presentó ante este Tribunal un Memorán-dum de Dúplica, Reiteración de que este Honorable Tribunal Reconsidere la Sentencia Dictada y Solicitud de Vista Oral.
A los fines de que puedan enmarcarse adecuadamente las cuestiones que en adelante se discuten, reproducimos a continua-ción los hechos que dieron lugar a la convicción de los apelantes en estos casos, según éstos fueran resumidos en la opinión mayori-taria emitida en este caso el 25 de abril de 1991.
A principios de la pasada década la apelante Echevarría Rodríguez estaba sufriendo una crisis matrimonial originada por la separación de su esposo, la cual se agravó por los celos que ella sentía. La situación desembocó en serias desavenencias con su cónyuge, el productor de televisión y destacado miembro de la farándula, Sr. Luis Vigoreaux.
Para mediados de 1982 la apelante comenzó a gestionar la contratación de una persona con el fin de “liquidar”, tanto al señor Vigoreaux como a su “amiga”, la Srta. Nydia Castillo. Para tales fines se comunicó con quien eventualmente resultó ser el testigo clave de este caso, el Sr. Francisco “Papo” Newman, para que éste se ocupara de encontrar alguna persona dispuesta a realizar su objetivo. A principios del año 1983, Newman consiguió por fin a una persona dispuesta a aceptar la oferta: el aquí apelante Sr. David López Watts. Adujo el Ministerio Público que los apelantes y Newman se reunieron en la casa de la señora Echevarría Rodríguez con el fin de planificar los pormenores del acto delictivo a cometerse. Así las cosas, y tras la ocurencia de varios incidentes desagradables dentro del triángulo amoroso, la apelante Echevarría Rodríguez procedió a informarle a Newman que para el 17 de enero de 1983 se llevaría a cabo una reunión entre Vigoreaux, ella y sus respectivos abogados en el Condominio El Centro —en Hato Rey— con el propósito de finalizar los trámites del divorcio.
Con esta información a su haber, Newman y el apelante López Watts se apostaron cerca del lugar donde se celebraba la reunión y *757esperaron su conclusión. Una vez Vigoreaux se marchó del lugar con su abogado, Newman y López Watts procedieron a seguir el automóvil de Vigoreaux. Éste se dirigió hasta la oficina de su abogado, donde se quedó este último. Acto seguido, Vigoreaux, solo en su auto, se dirigió en dirección a la residencia de la señorita Castillo. Al detenerse en una intersección en el expreso de Trujillo Alto, con el propósito de virar a la izquierda, Vigoreaux fue interceptado por Newman, quien logró acceso al interior del auto-móvil por el lado del pasajero con una llave que le suministró la apelante Echevarría Rodríguez y le ordenó a Vigoreaux que se dirigiera a un apartado sector conocido como Los Guanos, en Cupey. López Watts les siguió en el otro automóvil. Una vez arribaron al paraje solitario, López Watts le infligió a Vigoreaux varias heridas con un objeto punzante en distintas partes del cuerpo y luego, dándole por muerto, lo echaron en el baúl de su propio automóvil. Cometida la fechoría, decidieron quemar el vehículo. En ese mo-mento Newman recordó que la apelante le había pedido que sacara un maletín del baúl, y al abrir el mismo, Vigoreaux, aún con vida, le agarró una mano. Entonces Newman le asestó un golpe en la cabeza con una llave de sacar tuercas que estaba en el baúl y volvió a cerrar el mismo. Inmediatamente después, López Watts y Newman se dirigieron a buscar gasolina. López Watts consiguió en la casa de una amiga un envase para la gasolina y compró la misma en una gasolinera sita en Venus Gardens. Regresaron al sector Los Guanos. Allí, Newman regó la gasolina sobre el Mercedes Benz, desechó el envase y procedió a incendiar el auto con la víctima aún viva y aprisionada en el baúl. (Escolios omitidos.) Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 313-314 (1991).
1 — i I — I
En síntesis, la apelante plantea en sus mociones que la sentencia fue dictada contrario a derecho; que las violaciones de los derechos constitucionales de la señora Echevarría Rodríguez constituyen una injusticia; que la excesiva e indebida publicidad que se le dio a su caso vicio los procedimientos y hace imposible la celebración de un juicio justo e imparcial, y finalmente, añade que nuestra opinión en el caso de autos equivale a negarle eficacia a Lee v. Illinois, 476 U.S. 530 (1986).
Por otro lado, el también apelante David López Watts pre-sentó ante nos escrito de reconsideración el 8 de mayo de 1991. *758Alegó el señor López Watts que desde mucho antes del inicio del proceso en su contra, el Ministerio Fiscal incurrió en una serie de gravísimas actuaciones impropias, cuyo único propósito y resul-tado fue privarlo de su 'derecho a un debido proceso de ley y a la celebración de un juicio justo e imparcial.
Luego de examinar detenidamente todas las mociones men-cionadas en los casos de autos, concluimos que no se plantea ninguna cuestión nueva que no haya sido objeto de consideración y decidida mediante la opinión del Tribunal de 25 de abril de 1991.
Sin embargo, ante la insistencia de la apelante de invocar el caso de Lee v. Illinois, supra, reproducimos y adoptamos, por coincidir con nuestra posición y por su claridad, la respuesta que ha ofrecido al planteamiento el Procurador.
La apelante insiste en invocar a Lee vs. Illinois, 476 U.S. 530 (1986) y ahora añade que la opinión de este Honorable Tribunal en el caso de autos equivale a negar eficacia a Lee bajo derecho estatutario local (Reglas 91-92 de Procedimiento Criminal). La apelante se equivoca; por un lado desvirtúa a Lee y por otro lado, desvirtúa lo dicho por este Honorable Tribunal en la opinión.
Por supuesto, Lee en cuanto fortalece el derecho a confrontación bajo la Enmienda Sexta, obliga a los Estados y a Puerto Rico. Así lo reconoció este Honorable Tribunal en Pueblo vs. De Jesús Ayuso, 119 D.P.R. 21 (1987). En la opinión emitida en este caso este Honorable Tribunal explica con precisión el alcance de Lee: una declaración de un co-acusado se presume no confiable como prueba sustantiva contra otro co-acusado y no es invocable la declaración contra interés penal para la admisibilidad de tal declaración contra el co-acusado afectado. Lee no habla de juicio por separado, pues Lee es un caso por tribunal de derecho, en el que no está presente la preocupación de Bruton vs. United States, 391 U.S. 123 (1968), que declara insuficiente el mecanismo de instrucciones al jurado para permitir una admisión de un co-acusado.
Lo que rige bajo la cláusula de confrontación, según expresado en Cruz vs. New York, 481 U.S. 186, 193 (1987) es lo siguiente (énfasis suplido):
“We hold that, where a nontestifying codefendant’s confession incriminating the defendant is not directly admissible against the defendant, see Lee vs. Illinois, supra, the confrontation clause bars *759its admission at their joint trial, even if the jury is instructed not to consider it against the defendant. . . .”
En el caso de autos, toda admisión del acusado López Watts que fue admitida en el juicio era directamente admisible contra la acusada Echevarría, bajo la regla de evidencia sobre declaraciones de conspiradores —Regla 62(E) de Evidencia — , lo que no ofende la cláusula de confrontación: United States vs. Inadi, 475 U.S. 387 (1986); Bourjaily vs. United States, 483 U.S. 171 (1987).
Las declaraciones de López Watts (al testigo Cartagena) hechas terminada la conspiración e inadmisibles bajo la regla de los conspiradores, no fueron admitidas. La referencia a las Reglas 90-92 de Procedimiento Criminal y al delito de conspiración se hace —en la opinión emitida por este Honorable Tribunal— por el claro vínculo entre la separación de juicios de co-acusados y la admisi-bilidad contra ambos de las declaraciones de uno, cuando satisfacen los requisitos de la regla de evidencia sobre declaraciones de conspiradores. Si la declaración o admisión de uno es independiente o directamente admisible contra el otro, no hay necesidad de separar los juicios, y no se viola el derecho a confrontación. Ese, y no otro ... es el derecho aplicable. Breve réplica a tercera moción de reconsideración, págs. 1-2.
I — I H-(
A. Resulta pertinente, a los efectos de que exista clara constancia de lo realmente acontecido en los procedimientos de instancia, que hagamos referencia a la cuestión que en su opinión en reconsideración plantea el Juez Asociado Señor Rebollo López, referente a la improcedencia de este proceso, por haber existido otro proceso anterior contra la apelante Echevarría Rodríguez, el cual se había desestimado en sus etapas preliminares, sin perjuicio, bajo las disposiciones de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
En primer lugar, es de rigor puntualizar que, como se reconoce en la opinión disidente, la señora Echevarría Rodríguez no levantó ni discutió esa cuestión directamente como error en su apelación ni en ninguna de las mociones de reconsideración que ha presentado ante nosotros. No lo planteó como error en esta ocasión, pues ya había presentado anteriormente la misma cues-*760tión que ahora se expone en la opinión disidente, y este Tribunal había rehusado revisar dictaminando un no ha lugar al recurso instado. (1)
El apelante López Watts tampoco hace un señalamiento directo de error con referencia a la improcedencia de este proceso en su contra por razón del comienzo de un proceso anterior contra la apelante Echevarría Rodríguez. Es sólo indirectamente, como parte de la discusión de sus señalamientos de error tercero y euarto,(2) que menciona esta cuestión. Entendemos que el propio apelante trata el asunto en esa forma, pues es consciente de que no puede constituir error en cuanto a él toda vez que él no fue acusado en el primer procedimiento.
Aun cuando a nuestro juicio lo anterior dispone de la cuestión, por entender que la argumentación sobre este punto contenida en la opinión disidente constituye un error y que por su extensión puede dar lugar a confusión, aprovechamos la oportunidad para ampliar los pronunciamientos que sobre este asunto hiciéramos en nuestra opinión de 25 de abril de 1991. Para ese fin se precisa una cronología de los hechos relevantes al primer procedimiento que se inició, por la muerte del Sr. Luis Vigoreaux, contra Doña Lydia Echevarría Rodríguez y los hermanos Rubén y Jorge J. Guadalupe Núñez el 2 de septiembre de 1984.
1. El procedimiento comenzó con una determinación de causa probable para arresto fundada, esencialmente, en el testimonio del ciudadano Juan Orlando Sepúlveda, también conocido como “Bronco”.
*7612. El testimonio de Sepúlveda sirvió, además, de fundamento para determinar causa probable en la vista preliminar corres-pondiente que dio lugar a la presentación de las acusaciones (Criminal Núms. G-84-3149 a G-84-3166) contra Echevarría Rodríguez y los hermanos Guadalupe Núñez.
3. El 19 de diciembre de 1984 la apelante Echevarría Rodríguez presentó una Moción para Desestimar que, entre otros fundamentos, aduce que no hubo determinación válida de causa probable por un magistrado para presentar acusaciones.
4. El 26 de diciembre de 1984 El Pueblo se opuso a la Moción de Desestimación.
5. Con fecha de 22 de enero de 1985 el imputado Jorge J. Guadalupe Núñez presentó una moción en la que le señalaba al tribunal de instancia que Juan Orlando Sepúlveda había cometido perjurio o mentido en su declaración contra la señora Echevarría Rodríguez.
6. El 19 de febrero de 1985 la apelante Lydia Echevarría Rodríguez presentó una Moción de Desestimación en la que invocó la Regla 247(b) de Procedimiento Criminal, 34 L.PR.A. Ap. II, y señaló:
(a) que el único testigo en el caso era Juan Orlando Sepúlveda c/p “Bronco”;
(b) que él admitió ser perjuro;
(c) que el Ministerio Público siempre supo que el testimonio era perjuro, y
(d) que para no sancionar medios ofensivos a la dignidad de la justicia y al respeto de los tribunales, procedía la desestimación de los cargos en su contra al amparo de la Regla 247(b) de Procedi-miento Criminal, supra.{3)
7. El 22 de febrero de 1985 el Pueblo presentó una Moción de Suspensión porque había iniciado una reinvestigación de los sucesos.
*7628. El 25 de febrero de 1985 el tribunal de instancia emitió una resolución en la cual disponía que las partes debían comparecer preparadas para discutir, el 1ro de marzo de 1985, las mociones que estuviesen pendientes. Le ordenó, además, al Secretario de Justicia que mostrara causa por la cual no debía desestimarse el caso por las' expresiones que había hecho el 22 de febrero de 1985 y para discutir si el reclamo de una suspensión de noventa (90) días era meritorio.
9. En la vista de 1ro de marzo se concedió tiempo adicional y el 4 y el 14 de marzo de 1991 el Ministerio Público presentó unas mociones (4) en las que defendía su solicitud de paralización de los procedimientos por noventa (90) días fundado en que:
(a) había que interrogar muchos testigos y estudiar muchas y sofisticadas piezas de evidencia;
(b) había que reinvestigar muchos ángulos del caso, y
(c) se perjudicarían los intereses de El Pueblo si lo obligaban a ver un caso que estaba reinvestigando y para el cual no estaba preparado.
10. Al concedérsele sólo treinta (30) días adicionales para la reinvestigación, el 29 de marzo de 1985 el Ministerio Público presentó una Moción en Auxilio de Jurisdicción y Certiorari (Núm. 0-85-188) ante el Tribunal Supremo y éste ordenó la paralización de los procedimientos en instancia. (5)
11. El 3 de abril de 1985, mediante resolución, el Tribunal Supremo ordenó que se elevaran los autos originales del caso.(6)
12. El 14 de abril de 1985 el Ministerio Público inició un nuevo procedimiento contra la apelante Echevarría Rodríguez mediante la presentación de nuevas acusaciones contra ésta y sometió acusaciones contra Juan Orlando Sepúlveda por los cargos de perjurio al implicar falsamente en el primer procedimiento a Lydia Echevarría con Edgardo Vázquez Reyes, Rubén, Pablo y Jorge J. Guadalupe Núñez en el asesinato de Luis Vigoreaux.
*76313. El 17 de abril de 1985, mediante una Moción de Desisti-miento, el Ministerio Público solicitó que se le permitiera desistir del recurso ante el Tribunal Supremo porque había terminado la reinvestigación.
14. El 18 de abril de 1985 el Tribunal Supremo, con la intervención de todos sus Jueces de entonces, (7) dictó resolución:
(a) En la cual ordenó el archivo del recurso y la devolución a instancia de los autos para la continuación de los procedimien-tos.
(b) En la cual dictaminó no ha lugar a una moción de protección de la jurisdicción que fue presentada por la señora Echevarria Rodríguez y que trataba sobre la procedencia de las nuevas órdenes de arresto y la prestación de fianza en los nuevos casos porque “viola también los más elementales principios del derecho justo y priva a la aquí compareciente de sus derechos constitucionales . . .”. Moción en protección de la jurisdicción de este Tribunal, pág. 1.
15. El 18 de abril de 1985 El Pueblo presentó una moción en la que se allanó a la Moción de Desestimación de la acusada Lydia Echevarría —de 19 de diciembre de 1984— que había sido presentada bajo el fundamento contenido en la Regla 64(p) de Procedimiento Criminal, supra. El mismo día el tribunal de instancia dictó la orden siguiente: “Nada que proveer en vista que el caso está paralizado por orden del Honorable Tribunal Supremo.”
16. El 19 de abril de 1985 la acusada Lydia Echevarría presentó un aviso para desistir de aquella parte de su moción para desestimar fundamentada en la Regla 64(p) de Procedimiento Criminal, supra. No obstante, se reafirmó expresamente en todas sus otras mociones, entre las cuales estaba incluida aquella presentada el 19 de febrero de 1985 en la cual invocaba la Regla 247(b) de Procedimiento Criminal, supra, para solicitar la deses-timación del caso.
*76417. El 19 de abril la Juez Rivera de Martínez dictó la orden siguiente: “Nada que proveer. El caso aún continúa paralizado. El Tribunal oficialmente no ha recibido información alguna del Honorable Tribunal Supremo.”
18. El 3 de mayo de 1985 el tribunal celebró una vista oral y el 20 dictó sentencia en la que decretó la desestimación sin perjuicio de las acusaciones contra la señora Echevarría Rodríguez.
19. El 31 de mayo de 1985 la acusada Echevarría Rodríguez presentó un recurso de certiorari contra dicha sentencia ante el Tribunal Supremo, el cual fue declarado no ha lugar en esa misma fecha (0-85-346).
20. El 20 de febrero de 1987 Juan Orlando Sepúlveda Ramos hizo alegación de culpabilidad por el delito de perjurio.
De la anterior cronología resulta claro que:
(a) Desde diciembre de 1984, la señora Echevarría Rodríguez había presentado una moción de desestimación bajo la Regla 64(p) de Procedimiento Criminal, supra.
(b) Por lo menos desde el 22 de enero de 1985 las partes conocían que “Bronco” había mentido. Ciertamente el Secretario de Justicia Rivera Cruz lo sabía cuando anunció públicamente el 22 de febrero, un (1) mes después de presentada la moción de Jorge J. Guadalupe, que estaba reinvestigando el caso.
(c) La reinvestigación del caso fue un proceso amplio y laborioso, anunciado públicamente, para el cual se pidió tiempo al tribunal de instancia y a este Tribunal. Este último entendió preliminarmente que la petición del Secretario de Justicia tenía suficientes méritos como para paralizar los procedimientos en instancia.
(d) Una vez concluida la reinvestigación, el Ministerio Público presentó nuevas denuncias para detener a la señora Echevarría Rodríguez por la muerte de su esposo y presentó cargos por perjurio contra Juan Orlando Sepúlveda en relación con uno de los cuales éste fue convicto mediante admisión de culpabilidad.
(e) El Pueblo se allanó a la Moción de Desestimación de 19 de diciembre de 1984 de la señora Echevarría Rodríguez.
*765(f) Aun cuando la señora Echevarría Rodríguez había presen-tado otra moción para desestimar bajo la Regla 247(b) de Procedimiento Criminal, supra, y había pretendido desistir de la moción de 19 de diciembre, el tribunal de instancia no había pasado juicio sobre tales asuntos cuando dictó sentencia el 20 de mayo de 1985, mediante la cual desestimó los cargos sin perjuicio.
(g) La señora Echevarría Rodríguez pretendió, sin éxito, revisar dicha sentencia mediante recurso de certiorari instado ante este Tribunal, el cual fue denegado el 31 de mayo de 1985.
(h) La sentencia dictada el 20 de mayo de 1985 advino final y firme mucho antes de la fecha en que se entabló el presente recurso apelativo, y se encuentra en pleno vigor.
Todo lo anterior nos lleva a examinar la sentencia antes aludida y sus antecedentes inmediatos. Veamos.
El 3 de mayo el tribunal de instancia celebró una vista en la cual el Ministerio Público y la defensa argumentaron sus respec-tivas posiciones en cuanto a la desestimación del caso. Durante el curso de la misma, el Ministerio Público presentó en corte abierta una nueva moción en la cual solicitaba que se desestimaran los cargos bajo las disposiciones de la Regla 64(p) de Procedimiento Criminal, supra, presumiendo que ese mismo día el tribunal había permitido a la acusada retirar su moción para desestimar de 19 de diciembre de 1984. El tribunal se sorprendió ante el hecho de que se expresara en esa nueva moción que había permitido el desis-timiento del planteamiento contenido en la moción de 19 de diciembre e increpó por ello al Fiscal que lo presentó. Concluyó la vista después de conceder término a las partes para argumentar por escrito y, como hemos dicho, el 20 de mayo de 1985 dictó sentencia luego de analizar los procedimientos habidos hasta ese momento. En la sentencia, el tribunal:
(a) No se pronunció finalmente sobre el permiso solicitado por la acusada Echevarría Rodríguez para retirar su Moción de Desestimación de 19 de diciembre de 1984.
(b) Decidió que la desestimación sin perjuicio bajo la Regla 64(p) de Procedimiento Criminal, supra, es un remedio accesible tanto para el acusado como para el Ministerio Público.
*766(c) Decidió que “[t]ampoco sería justo que contemplemos el sobreseimiento bajo la Regla 247(b)”. Caso Núm. 0-85-346, Apéndice, pág. 21.
(d) Decidió que “[e]n consideración a los fundamentos vertidos en los párrafos que anteceden, ordenamos la desestimación del presente caso, sin perjuicio de que se contin[ú]e con el nuevo proceso”. Caso Núm. 0-85-346, Apéndice, págs. 21-22.
Esto es, que estando pendiente ante el tribunal una moción de la acusada bajo la Regla 64(p) de Procedimiento Criminal, supra, éste no otorgó el permiso solicitado para retirarla y decidió desestimar sin perjuicio, lo cual es perfectamente válido en derecho, especialmente cuando, además, los fundamentos aduci-dos en la moción bajo la citada Regla 247(b) son, como indicára-mos antes, provistos únicamente bajo las disposiciones de la referida Regla 64(p). A la vez, tenía ante su consideración una moción de la acusada bajo la Regla 247(b) de Procedimiento Criminal, supra, la cual según hemos ya decidido anteriormente, “[p]or su esencia y propósito no estaba procesalmente disponible para ser invocada por el acusado . . .”. Pueblo v. Monge Sánchez, 122 D.P.R. 590, 593 (1988). (8) Esta regla sólo puede ser activada por el tribunal a instancia propia o a petición del Fiscal, aunque “es susceptible de ser incorporada en el ánimo y conciencia del juez . . .”. Pueblo v. Monge Sánchez, supra, pág. 593. En este caso, la defensa no la pudo incorporar al ánimo y a la conciencia de la juez, pues ésta expresamente la rechazó al dictaminar que “[t]ampoco sería justo que contemplemos el sobreseimiento bajo la Regla 247(b)”. Caso Núm. 0-85-346, pág. 21. Lo que sí podríamos afirmar es que la juez incorporó a su ánimo y concien-cia que la desestimación solicitada procedía únicamente conforme con lo que dispone la Regla 64(p) de Procedimiento Criminal, supra.
*767De esa determinación es que, como ya hemos señalado, se recurrió ante este Tribunal mediante certiorari, dictaminándose el 31 de mayo de 1985 un no ha lugar al planteamiento.
Se pretende, en la opinión minoritaria, atacar en este proce-dimiento una sentencia final y firme emitida en otro procedi-miento en el que se resuelve la misma cuestión entre las mismas partes. Para atacarla se recurre a lo que se reconoce como un planteamiento “indirecto” hecho por un apelante (López Watts) que no tiene fundamento jurídico para hacerlo y se traslada el mismo a la otra apelante (Lydia Echevarría Rodríguez) que pudo haberlo hecho pero que tampoco lo levanta directamente como error, pues ya lo había hecho antes en otro procedimiento mediante una moción que no le estaba disponible, y que le había sido denegada.
No podemos compartir ese curso decisorio y no acertamos a comprender por qué la minoría lo sigue ahora —mediante un proceso tan tortuoso— cuando pudo haberlo hecho antes directa-mente en los dos (2) casos en que el asunto se planteó ante este Tribunal, o sea, en los Recursos 0-85-188 y 0-85-346.
B. En la opinión disidente también se especula sobre la razón para que se emitieran los llamados “veredictos inconsistentes”. La especulación, que no deja de ser eso, postula la posibilidad de que los llamados “veredictos inconsistentes” se produjeran por razón de la publicidad que recibió el caso.
Se nos ocurre que existen otras alternativas cuando de especulaciones se trata. Por ejemplo: que el veredicto absolutorio en cuanto a López Watts fue una señal de disgusto porque se le concedió inmunidad a Papo Newman y no al coacusado López Watts, cuya participación en los hechos fue muy similar a la de Newman. Pero todo no pasa de ser especulación y, como tal, no tiene cabida en el proceso decisorio jurídico. Como bien señaló el Tribunal Supremo de EE. UU.:
We also reject, as imprudent and unworkable, a rule that would allow criminal defendants to challenge inconsistent verdicts on the ground that in their case the verdict was not the product of lenity, *768but of some error that worked against them. Such an individualized assessment of the reason for the inconsistency would be based either on pure speculation, or would require inquiries into the jury’s deliberations that courts generally will not undertake. Jurors, of course, take an oath to follow the law as charged, and they are expected to follow it. United States v. Powell, 469 U.S. 57, 66 (1984).
C. En cuanto al enjuiciamiento —sumamente duro— del Secretario de Justicia que se hace en la opinión disidente, nos parece improcedente, pues en gran medida se apoya también en especulaciones infundadas. No hemos percibido en sus actuacio-nes impropiedad que dé lugar al mismo. A esos efectos puntuali-zamos:
1. Cuando anunció públicamente el 22 de febrero de 1985 su reinvestigación, ya hacía por lo menos un (1) mes que se conocía públicamente que Juan Orlando Sepúlveda había mentido.
2. El llamado informe “Miranda”, según se indica en una Resolución de 24 de septiembre de 1985 emitida en este caso por la Hon. Laura E. Nieves de Van Rhyn, que utilizó el Secretario de Justicia como fundamento para ordenar la reinvestigación, “cons-ta de 49 páginas más dos páginas de un desglose de una lista de declaraciones juradas”, y no contenía prueba exculpatoria en relación con los apelantes Echevarría Rodríguez y López Watts.
3. Según se desprende de las mociones de 4 y 14 de marzo de 1985, que se han unido a ésta como Addendums A y A-l, la reinvestigación fue anunciada públicamente, fue sumamente am-plia y detallada, y obviamente como resultado de ella es que se pudo llevar adelante este procedimiento y encausar exitosamente a Juan Orlando Sepúlveda por perjurio.
4. A nuestro entender, el Secretario de Justicia, Hon. Héctor Rivera Cruz, habiendo advenido en conocimiento del testimonio perjuro del ciudadano Sepúlveda y de que, como lo resuelve la Hon. Juez Nieves de Van Rhyn, no había prueba exculpatoria de la apelante Echevarría Rodríguez, tenía el deber de reinvestigar la situación y proceder, si así lo indicaba la reinvestigación, a formular los cargos o las acusaciones que fueren menester.

*769
<

Una última reflexión. Cuando de justicia se trata, debemos siempre recordar que además de garantizar a los acusados los derechos inalienables que les confiere nuestro ordenamiento constitucional y jurídico, tenemos también el deber de proteger a la sociedad y a sus integrantes que puedan ser víctimas de la conducta antisocial. Para cumplir con ese deber, debemos exami-nar desapasionadamente los hechos propiamente traídos a nues-tra consideración y juzgar teniendo en mente todos los intereses involucrados: los individuales y los colectivos. Después de todo, no podemos olvidar que nuestro ordenamiento tiene como funda-mento teórico un contrato social en que todos somos hombres libres y que, para permanecer como tales, es indispensable establecer un balance que no sólo garantice la libertad individual, sino también la protección colectiva que impide al hombre entrar en sociedad y que la legitima.
En este caso en particular, no abrigamos duda de que a base de un análisis severo y desapasionado de toda la prueba y legajo del caso, y más allá de todo legalismo, las sentencias dictadas están plenamente justificadas.

Se dicta resolución de conformidad.


*770
ADDENDUM A

*771EN EL TRIBUNAL SUPERIOR DE PUERTO RICO SALA DE SAN JUAN
EL PUEBLO DE PUERTO RICO
CRIMINAL NUM: C84-3149 y otros POR:
LYDIA ECHEVARRIA RODRIGUEZ y otras
* * ASESINATO EN PRIMER GRADO Y OTROS
Acusados
❖
COMPARECENCIA DEL SECRETARIO DE JUSTICIA Y DEL MINISTERIO PUBLICO OPONIENDOSE A LA DESESTIMACION A BASE DE SUS EXPRESIONES Y REITERANDO SU SOLICITUD PARA LA SUSPENSION Y PARALIZACION DE LOS PROCEDIMIENTOS EN ESTE CASO
AL HONORABLE TRIBUNAL:
Comparece el Secretario de Justicia y el Ministerio Público a través del Fiscal que suscribe y muy respectuosamente alega y solicita:
1. El 25 de febrero de 1985 el Honorable Tibunal le ordenó a los comparecientes mostrar causa por lo cual: (1) no deban desestimarse los cargos en el presente caso, a base de las expresiones públicas hechas por el Secretario de Justicia, los cuales, expresó el Honorable Tribunal, “tienden a demostrar que el caso está en condiciones de absoluto deterioro”; (2) el récord del día 25 de febrero no sea elevado al Tribunal Supremo para que dicho Honorable Tribunal evalúe la conducta profesional del *772Secretario de Justicia en consideración a los cánones de ética, especialmente el Cánon 13; y (3) si el reclamo de los noventa (90) días puede ser meritorio o no en las circunstancias actuales en que se encuentra este caso.
2.Respetuosamente sometemos que a la luz de los hechos y del derecho aplicable no procede la desestimación de los cargos. Procedemos a exponer los hechos y los argumentos pertinentes a cada uno de los punto planteados por este Honorable Tribunal.
I. Los hechos pertinentes a este incidente son los siguientes:
1. El 22 de febrero de 1985, el Secretario de Justicia anunció que había ordenado una reinvestigación del caso del asesinato de Luis Vigoreaux porque estaba insatisfecho con la calidad de la investigación que llevó a cabo su Departamento y que motivó la prematura radicación de los cargos ante el Honorable Tribunal. Véase, Comunicado de Prensa que obra en autos. Exhibit A, infra.
2. Indicó el Secretario que había ordenado la reinvestigación a la luz de un informe que le rindió el Subsecretario de Justicia, César R. Miranda, evaluando la investigación realizada.
3. A tenor con su determinación, el' Secretario de Justicia designó a Luis R. Román, un fiscal con 17 años de experiencia, para que efectuara dicha reinvestigación y continuara con los trámites del caso ante los tribunales. Con esta designación, se relevó del caso a los fiscales Melba Ramos y Guillermo Gil, para que el nuevo fiscal pudiera escoger libremente su equipo de trabajo.
4. Dada las deficiencias determinadas en la evaluación de la investigación previa, las cuales podrían dar margen a una evalua-ción de la responsabilidad profesional de los que tomaron las decisiones en el caso en el pasado, el Secretario indicó que le ordenaría al Procurador General que evaluara la conducta de dichos abogados y además ordenaría una investigación adminis-trativa dentro de su Departamento para determinar si alguien no actuó correctamente.
*7735. Actuando en consonancia con lo anterior, el Fiscal recién designado, aquí suscribiente, presentó ante el Honorable Tribunal una Moción Solicitando Suspensión. Véase Exhibit B.
6. El 25 de febrero de 1985 el Ministerio Fiscal compareció a la vista previamente señalada para el inicio del juicio, en cuya vista el Honorable Tribunal dictó la resolución que da base a esta comparecencia.
II. A la luz de los hechos anteriormente expuestos, difícilmente puede concluirse que proceda la desestimación de los cargos porque el caso está en condiciones de absoluto deterioro
1. En primer lugar, respetuosamente señalamos que el criterio de “absoluto deterioro” como fundamento para la desestimación es novel, por no decir novedoso, y nunca se ha reconocido en nuestro ordenamiento jurídico. Hasta donde hemos podido inves-tigar, ni en Puerto Rico ni en ninguna otra jurisdicción se ha utilizado tal fundamento para desestimar los cargos criminales en un caso.
2. Igualmente debemos señalar que nada de lo expresado por el Secretario de Justicia en forma alguna se refirió al estado actual del caso. Antes bien, todas sus expresiones públicas se han referido a la conducta pasada de funcionarios de su Departamento al efectuar la investigación que culminó en la presentación de los cargos.
Referimos, muy respetuosamente, al Honorable Tribunal al último párrafo del comunicado de prensa en que el Secretario claramente se abstiene de comentar sobre cualquier otro particular del caso más allá de la conducta de los funcionarios del Ministerio Público durante la investigación, a saber:
“Lamento no poder darle información adicional alguna sobre este asunto, pues hay trámites pendientes en los tribunales que me obligan a tomar esta decisión.”
3. La suspensión solicitada por el Ministerio Público así como la reinvestigación ordenada por el Secretario de Justicia, lejos de deteriorar el caso, están encaminadas a fortalecerlo para lograr *774los fines de hacer justicia. Así lo han indicado las expresiones públicas del Secretario en todo momento.
4. Cabe señalar finalmente, que tampoco puede concluirse que las expresiones del Secretario hayan lesionado en forma alguna los derechos de los acusados. De hecho, en ningún momento los acusados en este caso han objetado a dichas expresiones o han alegado perjuicio alguno como consecuencia de las mismas.
III. No existe fundamento alguno en derecho para elevar al Honorable Tribunal Supremo la consignación de las expre-siones del Secretario de Justicia
1. Aunque entendemos que no existe fundamento alguno en derecho para elevar al Honorable Tribunal Supremo la conside-ración de las expresiones del Secretario de Justicia, no tenemos objeción alguna a que así se haga, toda vez que la tutela ética del abogado es de la exclusiva jurisdicción del Honorable Tribunal Supremo, la cual dicha Honorable Superioridad no la comparte con funcionarios ni organismo alguno. In re Alvarez Crespo, 110 DPR 624 (1981). Por ende, este Honorable Tribunal carece de toda jurisdicción para tomar determinación alguna y mucho menos para evaluar la conducta del Secretario de Justicia a la luz de los cánones de ética, que no sea referir el caso al Honorable Tribunal Supremo.
2. No obstante, entendemos que tal referencia sería improce-dente en derecho toda vez que las expresiones vertidas por el Secretario de Justicia en torno al funcionamiento de su Departa-mento, de la conducta de sus funcionarios y de la asignación de tareas a los distintos fiscales no pueden calificarse como la publicación de “detalles u opiniones sobre casos criminales pen-dientes”, que es la conducta prohibida por el Cánon 13.
3. Tampoco, existe evidencia para concluir que la publicación de las expresiones pueda obstaculizar la celebración de un juicio imparcial o que sean perjudiciales a la debida administración de la justicia.
4. Lejos de ello, tanto las expresiones del Secretario como la reinvestigación ordenada están encaminadas a fortalecer la admi-*775nistración de la justicia y velar porque esta se haga. De manera que no existe fundamento alguno, ni de hecho ni de derecho, para concluir que se ha incurrido en una violación de los cánones de ética.
5. En este contexto, es preciso señalar que es al Secretario de Justicia a quien le compete administrar el Departamento de Justicia, supervisar la función de los fiscales y designarle sus tareas. 3 LPRA sees. 95 y 98. Las expresiones vertidas por el Secretario de Justicia y la designación del Fiscal Luis A. Román se hicieron a tenor con dicha autoridad y en nada infringen o confligen con el ejercicio del poder judicial por este Honorable Tribunal.
6. Es igualmente preciso señalar que en el descargo respon-sable de sus funciones, el Secretario de Justicia debe informarle al Pueblo, cuando así lo crea oportuno, sobre las medidas necesarias que está tomando para salvaguardar la institución de la justicia en Puerto Rico. Tal información, lejos de violar los cánones de ética, es cónsona con éstos, toda vez que, siendo el Secretario de Justicia, el abogado del Pueblo de Puerto Rico, tiene un deber de mantenerlo informado sobre los asuntos que afectan la adminis-tración de la justicia. Véanse, Cánones 5 y 19.
7. Finalmente, en relación a los cánones de ética, debemos señalar que en otras jurisdicciones también se ha reconocido la necesidad de que inclusive el fiscal de un caso, informe al público sobre su conducta. Véase, e.g., Bell v. Gray, 712 F 2d 490 (D.C. Cir. 1983).
IV A la luz de los hechos la Solicitud pair]a la suspensión y paralización de todos los procedimientos en este caso por noventa (90) días está justificada
1. Las circunstancias extraordinarias expuestas en la relación de los hechos pertinentes a este caso constituyen la razón principal que nos lleva a solicitar la suspensión y paralización de todos los procedimientos en este caso por 90 días. La necesidad y conveniencia de reinvestigar el presente caso a fin de salvaguar-dar la institución de la justicia en Puerto Rico y los derechos de los *776ciudadanos tanto como las de los propios acusados en este caso constituye causa justificada para la suspensión y paralización de los procedimientos en el mismo.
2. Obligar al Ministerio Público a entrar a juicio cuando no está totalmente preparado para hacerlo y habiéndose iniciado una reinvestigación de este caso, sería altamente injusto y perjudicial a los intereses del Pueblo de Puerto Rico, así como lesivo al proceso de hacer justicia por los tribunales de nuestro país. Ello es particularmente así, en vista de que tal suspensión no perjudica en forma alguna los derechos de los acusados y sí contribuiría a salvaguardar la credibñidad de los tribunales como instituciones para impartir justicia.
POR TODO LO CUAL, muy respetuosamente se solicita de este Honorable Tribunal que declare con lugar la solicitud del Ministerio Público para la suspensión y paralización de todos los procedimientos en este caso por un término de noventa (90) días.
En San Juan, Puerto Rico, hoy 27 de febrero de 1985.
Respetuosamente sometido.
CERTIFICO: Que copia fiel y exacta de esta moción está siendo remitida en esta fecha a los abogados de los acusados: Ledo. Yamil Galib Frangie, Apartado 736, San Germán, PR.; Ledo. Wilfredo Figueroa Vélez, Condominio The Executive, Suite 503, Ave. Ponce de León 623, Hato Rey, PR; Ledo. Eli B. Arroyo, Pan Am Building, Hato Rey, PR; Ledo. Fernando Cario, Edificio Midtown, Oficina 902, Hato Rey, PR y Ledo. Eugenio Ramos, Popular Center 1912, Hato Rey, Puerto Rico.
[Fdo.] LUIS A. ROMÁN Fiscal Departamento de Justicia Miramar, Santurce, PR
*777EXHIBIT A

Estado Libre Asociado de Puerto Rico


OFICINA DEL SECRETARIO DE JUSTICIA


Apartado 192 San Juan, Puerto Rico 00902

CP-85-16
22 de febrero de 1985
COMUNICADO DE PRENSA
El Secretario de Justicia, Héctor Rivera Cruz, anunció hoy que ha ordenado una reinvestigacion en el caso del asesinato de Luis Vigoreaux, designando para ello al fiscal Luis A. Román, quien además, continuará con los trámites del caso ante los tribunales. Con esta decisión se ha relevado de este caso a los fiscales Melba Ramos y Guillermo Gil, para que el nuevo fiscal pueda escoger libremente su equipo de trabajo.
Durante Conferencia de Prensa celebrada en sus Oficinas, Rivera Cruz dijo estar insatisfecho con la calidad de la investiga-ción que se llevó a cabo y que motivó la prematura radicación de los cargos ante el Tribunal, calificándola de “deficiente y fragmen-tada”. “Esa investigación que se practicó no me puede satisfacer porque demuestra que no se cumplieron con todos los criterios de profesionalismo y de competencia profesional que exijo que se observen por todos los fiscales en Puerto Rico al investigar los casos”.
Dijo haber llegado a esta conclusión luego de considerar el informe confidencial de 49 páginas que le rindió el subsecretario, César R. Miranda, informe que evaluó la investigación realizada desde que se produjo la muerte del conocido animador y productor de la televisión puertorriqueña, hasta ahora. Alrededor de diez fiscales habían participado en la pesquisa de este caso antes de radicarlo y la mayoría de ellos sostenían que el caso no se debió radicar, porque la investigación estaba incompleta.
*778“Estimo que se precipitó la radicación de los cargos y se quedaron sin examinar una serie de ángulos esenciales, lo que puede dar margen a una evaluación de la responsabilidad profe-sional de los que tomaron esa determinación, incluyendo al ex-secretario de Justicia, Nelson Martínez Acosta”.
“Yo no voy a permitir que fracase la justicia en este país; si alguien actuó indebidamente, sea fiscal o el propio licenciado Martínez Acosta, deben asumir la responsabilidad de sus actos. Voy a ordenar al Procurador General que me evalúe la conducta de los abogados del Departamento que participaron en este caso y además, ordenaré otra investigación de naturaleza administra-tiva para asegurarme que si alguien no actuó correctamente, se le responsabilice por ello”.
Debido a toda esta situación, me fue menester tomar las medidas necesarias para cumplir con mi responsabilidad primordial que es salvaguardar la institución de la justicia en Puerto Rico y los derechos de los ciudadanos y aún de los propios imputados.
A esos efectos, he designado a Luis A. Román, un fiscal con 17 años de experiencia, para que se continúen los trámites investigativos por una persona que no ha tenido contacto previo alguno con este caso”, señaló Rivera Cruz.
El nuevo fiscal se ha movido a San Juan desde Aguadilla, donde se desempeñaba como Fiscal en Jefe y se le ha asignado personal del Negociado de Investigaciones Especiales para que lo asista.
Román investigará aquellos ángulos del caso que considere esenciales y determinará los pasos a seguir en los trámites judiciales que estén pendientes en los tribunales, en consulta con el Secretario. Responderá únicamente a éste, le comunicará el producto de su investigación y consultará con él cualquier decisión a tomar.
Lamento no poder darle información adicional alguna sobre este asunto, pues hay trámites pendientes en los tribunales que me obligan a tomar esta decisión”.

*779
ADDENDUM A-l

*780EN EL TRIBUNAL SUPERIOR DE PUERTO RICO SALA DE SAN JUAN
EL PUEBLO DE PUERTO RICO Vs.
* * * CRIMINAL NUM.:
G84-3149 al
G84-3166
LYDIA ECHEVARRIA RODRIGUEZ y OTROS Acusados
* SOBRE: Asesinato en * Primer Grado y otros
MOCION REITERANDO SOLICITUD DE SUSPENSION Y PARALIZACION
AL HONORABLE TRIBUNAL:
COMPARECE el Ministerio Público a través del Fiscal que suscribe y muy respetuosamente expone los siguientes fundamen-tos sobre su moción solicitando la suspensión y paralización de todos los procedimientos en este caso por un período de noventa (90) días:
1. El 1ro de marzo de 1985 el Honorable Tribunal celebró una vista para considerar, entre otras cosas, la solicitud del Ministerio Público de suspender y paralizar todos los procedimientos en este caso con el fin de permitirle al Fiscal que suscribe, quien había sido recien asignado al caso, iniciar una reinvestigación del mismo. Como consecuencia de dicha vista, el Honorable Tribunal ordenó una suspensión del caso hasta el 1ro de abril de 1985, para cuya fecha citó a una vista para la discusión de varios escritos relacionados con las diversas mociones presentadas por las partes en este caso.
No obstante, el Honorable Tribunal le ordenó al Ministerio Público contestar varias de las mociones y le ordenó someter un *781informe interno realizado por el Sub-secretario de Justicia. Las órdenes dictadas por el Tribunal tienen plazos de diez (10) a veinte (20) días para cumplimentar lo ordenado.
2. El Fiscal compareciente ha tenido la oportunidad de iniciar la reinvestigación del presente caso y comenzar a familiarizarse con algunos de los detalles de la complejidad que el mismo encierra. También se ha podido percatar que es sumamente oneroso en la presente situación cumplir responsablemente con las diversas órdenes pendientes en el caso mientras que simultá-neamente se lleva a cabo una exhaustiva reinvestigación. A la luz de estos hechos, la única forma de cumplir a cabalidad ambas tareas es mediante la paralización de todos los procedimientos con el fin de permitir que se concluya la reinvestigación del caso.
Los acontecimientos que han salido a la luz pública relaciona-dos con la forma y manera en que se ha desarrollado el presente caso, así como el análisis interno que del mismo ha hecho al presente el Departamento de Justicia, requieren que se reinvestiguen una serie de ángulos a los fines de tomar las determinaciones correspondientes con el objetivo de salvaguardar la institución de la justicia en Puerto Rico y el derecho de los ciudadanos de que se haga justicia.
Esta reinvestigación requiere que se examine, investigue y re-evalue el presente caso que tiene las siguientes particularida-des:
a. El número de testigos a ser entrevistados es muy alto. Por ejemplo, hasta la fecha en este caso han participado 62 agentes y hasta 11 fiscales en las diferentes etapas, de los cuales, habría que entrevistar a muchos de ellos.
b. Las piezas de evidencia disponibles deben ser sometidas a análisis más extensos y sofisticados. En muchas ocasiones los resultados de los distintos tipos de prueba tardan aproximada-mente 3 semanas en obtenerse.
c. Una vez hechos los análisis y las pruebas referidas en el apartado anterior, se plantea la posibilidad de tener que consultar la opinión de varios peritos tanto en Puerto Rico como en el extranjero.
*782d. Se requiere, además, que se revisen todas las declaraciones juradas y transcripciones de las diferentes vistas celebradas hasta la fecha.
e. La reinvestigación también requiere la reconstrucción de las escenas del crimen y entrevistas de posibles nuevos testigos, así como la localización de evidencia material.
3. Para poder realizar las gestiones investigativas antes expresadas y analizar y reevaluar toda la prueba del caso, es imperioso disponer de un período de tiempo razonable y que esté en armonía con la magnitud de la tarea que hay que realizar y los méritos del caso. Luego de estructurar el plan del trabajo que se debe hacer en el presente caso y en base a la experiencia que tiene el Ministerio Público en la realización de las funciones investigativas, el Fiscal suscribiente está convencido que el plazo que necesita debe ser no menor de noventa (90) días.
4. Difícilmente podría el Fiscal continuar con sus labores de investigación si a cada momento tiene que dedicarle todo su tiempo a contestar las diversas mociones pendientes, preparar alegatos y asistir a vistas. Estas tareas no solamente retrasan innecesariamente la investigación, sino que exigen que se dedique tiempo a tareas que podrían resultar académicas o inútiles para todas las partes envueltas en este caso una vez finalice la reinvestigación iniciada.
5. En un proceso criminal la meta, tanto para el fiscal como para el abogado defensor, debe ser siempre el esclarecimiento de la verdad y el deseo genuino de que se haga la mejor justicia de que nosotros los seres humanos somos capaces. Pueblo de Puerto Rico v. Candy Arreche Holdum, 83 JTS 34.
La designación de un nuevo fiscal para reinvestigar este caso y conducir el mismo en representación del Ministerio Público, lejos de ser mecanismos para dilatar los procedimientos, consti-tuyen el cumplimiento de las responsabilidades impuestas al Ministerio Público por los Cánones de Etica Profesional. El Canon 5 es taxativo al señalar que “es el deber primordial... del fiscal procurar que se haga justicia”. Esa es la única pretensión que tenemos en este caso, que se nos permita conducir la *783reinvestigación en forma ordenada y responsable para procurar que se haga justicia.
Aún el derecho a juicio rápido se adapta en ocasiones al programa de trabajo y a las realidades prácticas del funciona-miento del sistema de administración de Justicia. Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173 (1976). Como señaló el Honorable Tribunal Supremo en ese caso: “tanto los derechos del acusado, como los de la sociedad interesada en juzgarlo, no son prisioneros de la tiesa aritmética de la regla. Hay elementos de justa causa para la demora que reconcilian el derecho a juicio rápido con las circunstancias reales de cada caso y los derechos del acusado, y han de atemperarse a la administración práctica de la justicia.”
POR TODO LO CUAL, muy respetuosamente se solicita de este Honorable Tribunal que declare con lugar la solicitud del Ministerio Público para la suspensión y paralización de todos los procedimientos en este caso por un término de noventa (90) días, incluyendo el que se nos releve de contestar las mociones y cumplir con las órdenes dictadas el 1 de marzo de 1984. A los fines de poder dedicarle todos nuestros esfuerzos a la tarea reinvestigativa que estamos llevando a cabo y poder culminar la misma dentro del término que el Ministerio Público ha solicitado, se le suplica al Tribunal que resuelva la presente moción a los fines de poder tener un marco de certeza para cumplir con nuestra encomienda.
En San Juan, Puerto Rico, hoy de marzo de 1985.
CERTIFICO: Que copia fiel y exacta de esta moción está siendo remitida en este fecha a los abogados de los acusados: Lie. Yamil Galib Frangie, Apartado 736, San Germán, PR.; Lie. Wilfredo Figueroa Vélez, Condominio The Executive, Suite 503, Ave. Ponce de León 623, Hato Rey, RR.; Lie. Fernando Cario, *784Edificio Midtown, Oficina 902, Hato Rey, ER.; Lie. Eugenio Ramos, Popular Center 1912, Hato Rey ER.
[Fdo.] LUIS A. ROMÁN Fiscal Departamento de Justicia Miramar, Santurce, PR

(1) Caso Núm. 0-85-346, Resolución de 31 de mayo de 1985, la cual obtuvo la conformidad del Juez Presidente Señor Trías Monge y de los Jueces Asociados Señores Irizarry Yunqué, Negrón García y Ortiz. El Juez Asociado Señor Rebollo López no intervino.


(2) Tercer y cuarto error (López Watts)
“La conducta impropia observada por los fiscales a lo largo del proceso, privó al acusado de un juicio justo e imparcial y de contar con un debido proceso de ley.”
“Cometió grave error el Tribunal de Instancia al admitir evidencia y al permitir que se continuara el proceso a[u]n cuando se estableció la ocultación de prueba por el Ministerio Público, no empece haber sido advertidos por el Tribunal mediante orden y gestión de la defensa, sobre la necesidad de revelar toda la evidencia en su poder a ser utilizada en el juicio. Todo ello en violación a la garantía constitucional del debido proceso de ley.” Caso Núm. CR-86-59, Alegato del acusado apelante, págs. 29-30.


(3) Sin embargo, adviértase que los fundamentos que se aducen son aquellos que únicamente se proveen bajo la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


(4) Por su importancia se unen copias de dichas mociones a ésta, marcadas como Addendums A y A-l.


(5) El Juez Asociado Señor Rebollo López no intervino.


(6) El Juez Asociado Señor Rebollo López no intervino.


(7) Su Presidente, Señor Trías Monge, y los Jueces Asociados Señores Dávila, Irizarry Yunqué, Negrón García y Rebollo López.


(8) Opinión del Tribunal emitida por el Juez Asociado Señor Negrón García, con la cual estuvieron conformes los Jueces Asociados Señores Rebollo López, Ortiz y Alonso Alonso. Concurrieron el Juez Presidente Señor Pons Núñez y la Juez Asociada Señora Naveira de Rodón, y disintió el Juez Asociado Señor Hernández Denton.